PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Agora Lab, Inc.
Application No. 16/922,093
Filed: 7 Jul 2020
For: SYSTEM AND METHOD FOR PROVIDING UPSTREAM DIRECTIVES BASED ON UPSTREAM SIGNAL QUALITY OF WIRELESS NETWORK IN REAL-TIME COMMUNICATION
:
:
:
:	DECISION ON PETITION
:
:
:

This is a sua sponte decision, withdrawing the holding of abandonment.

Background

On January 10, 2022, a Notice Requiring Excess Claims Fees was mailed, requiring payment of $240.00 for excess claims included in the amendment filed December 26, 2021. The Notice required payment of the excess claims fees or an amendment in compliance with 37 CFR 1.121 that cancels the excess claims, to avoid abandonment, and set a two (2) month shortened period for reply. On January 10, 2022, a payment of $240.00 for 1 independent claim in excess of 3 was submitted.  On June 23, 2022, a Notice of Abandonment was mailed, stating that the application is abandoned in view of applicant’s failure to timely file a proper reply to the Office letter of January 10, 2022, because no reply was received.
 
The application file

The Notice of Abandonment states that the application is abandoned in view of applicant’s failure to timely file a response to the Office communication mailed January 10, 2022. However, on January 10, 2022, a reply including payment of the excess claim fee of $240.00 was submitted. 

Analysis and conclusion

The showing of record is that a reply to the Notice mailed January 10, 2022 was filed on January 10, 2022, the same date the Notice was mailed. As a reply was timely filed, there is no abandonment in fact.
 
In view of the foregoing, the holding of abandonment is WITHDRAWN. The notice of abandonment is vacated.
The application is referred to Technology Center Art Unit 2471 for further processing in due course.
 
Telephone inquiries concerning this matter may be directed to the undersigned at (571)272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET